Citation Nr: 1402762	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-44 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for a panic disorder.

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a total evaluation based upon individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO that denied service connection for PTSD.

During the course of the Veteran's appeal, the RO granted service connection for PTSD with major depressive disorder in an August 2010 rating decision.  The RO also issued a Statement of the Case denying service connection for panic disorder.  The Veteran submitted a VA Form 9, Appeal to the Board, appealing this issue.

The issue of an increased initial rating for the service-connected PTSD with major depressive disorder was not perfected on appeal in accordance with 38 C.F.R. § 20.200 (2012).  

Nonetheless, considering that the Veteran has expressed that he desires an increased rating for the disability, and that this issue was the only matter addressed during the July 2012 hearing, the Board has listed the issues as stated on the title page of this decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

In May 2013, the Veteran and his spouse testified from the RO by means of videoconference technology at hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.  

The issue of an initial rating in excess of 30 percent for the service-connected PTSD, and the claim for a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The currently demonstrated panic disorder is shown as likely as not to be due the in-service stressors related to his service in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a panic disorder is due to disease or injury that was incurred in active service. 38 U.S.C.A.§ 1110,1131, 5107 (West 2002); 38 C.F.R.§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

 The Veterans Claims Assistance Act of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes psychosis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his panic disorder is related to his experiences in Vietnam and is manifested by symptomatology stemming from his service-connected PTSD with major depressive disorder.

At the outset, the Board notes that the Veteran's service treatment records do not document any complaint, treatment, finding, or diagnosis referable to a psychiatric disorder, to include panic disorder.  The Veteran was noted to be normal from a psychiatric standpoint on December 1971 discharge examination.

The Board also notes that the Veteran has been granted service connection for PTSD, along with major depressive disorder, related to his verified in-service stressors during his service in the Republic of Vietnam.

The treatment records from Dr. T. dated in the late 1990s documented the Veteran's difficulties with psychiatric symptoms such as nerves, depression and anxiety.

A November 1999 report from Dr. P. reflected that the Veteran presented with symptoms of nerves and anxiety/panic attacks.  He discussed difficulties with dealing with students in his teaching position.  A diagnosis of panic disorder was assigned.

The pertinent evidence of record also includes a January 2000 psychiatric evaluation conducted for the purpose of determining whether the Veteran was able to continue teaching.  On examination, the Veteran reported that he had always had problems with his nerves since Vietnam and that his symptoms were significant for the years following service, but had improved until he had a panic attack two years earlier.  

The Veteran indicated that he had difficulties teaching special needs children because he had never received any training.  His daughter was noted to be involved in a self-destructive and abusive relationship.  He reported that he could not return to teaching because he could not deal with the stress and was afraid of "losing it."  

After an examination, the examiner diagnosed major depression, personality disorder with obsessive/compulsive, dependent, and avoidant features, generalized anxiety disorder and panic attacks.  

A February 2002 psychiatric report from Dr. R. reflected diagnoses of major depressive disorder, recurrent, in partial remission, and panic disorder.  The Veteran indicated that he had experienced panic attacks related to difficulties dealing with mainstreamed students with behavioral problems and learning disabilities in the classroom.  He felt that he could no longer teach because the stress this would bring about on top of his pre-existing problems of panic attacks and chronic depression.  He endorsed symptoms of low energy, disturbed sleep, anxiety in crowds, and difficulty concentrating.  

An April 2008 statement from Dr. T. reflected that he had treated the Veteran since 1995 for daily anxiety and depression.  He indicated that he was unaware of the etiology of these symptoms until the Veteran discussed his Vietnam experiences.  He indicated that the Veteran suffered from PTSD and had been only on multiple antidepressants and anxiolytic medications with only fair results.

On VA examination in April 2009, the Veteran reported having difficulty with his teaching job beginning in 1997, when children with emotional and physical handicaps were beginning to be included in the main classrooms and had difficulty coping with the stress.  He indicated that he had an incident where he passed out, and later was told he had a panic attack.  He reported having panic attacks sometimes triggered by stressful situations, but indicated that he had also experienced panic attacks at times that were completely unexpected.  He indicated that this panic attacks first occurred in 1999 and almost monthly for the first two years following onset, but since then they occurred less frequently.  

After an examination, the examiner indicated that a diagnosis of panic disorder was warranted.  However, she found that this disability was not due to the Veteran's traumatic in-service experiences.  Rather, the examiner found that this diagnosis stemmed from the Veteran's stressful experiences while teaching beginning in approximately 1999.  The examiner also indicated that the Veteran had PTSD in remission, and major depressive disorder related to his PTSD and military traumatic experiences, in partial remission.

On VA treatment in April 2009, the Veteran reported problems with anxiety and panic attacks.  An impression of anxiety was indicated.

A September 2009 statement from Dr. H. documented that the Veteran presented to get an assessment and treatment for anxiety and depression that went back many years.  Dr. H. noted that, while the Veteran was on retirement disability as a teacher, he reported a history of symptoms consistent with those who had PTSD that was war-related.   

An October 2009 VA outpatient psychiatric report noted the Veteran's report that he had experienced problems since Vietnam.  He reported that he experienced flashbacks and increased pressure, which eventually led to a panic attack while teaching in the late 1990s.  He indicated that he really enjoyed teaching but could not be around crowds.  He noted that the stress worsened over the years.  After an examination, the examiner diagnosed PTSD, anxiety disorder not otherwise specified, and panic disorder.

In a January 2012 statement, Dr. T. indicated that he disagreed with the VA examiner's findings that the Veteran's PTSD went into remission when teaching and that his symptoms endured during his teaching career were separate from those related to his in-service stressors.  

In his opinion, the Veteran's PTSD was related to service and was not a problem that had simply disappeared and replaced with a disorder from teaching.  He indicated that he had treated the Veteran for 20 years, and that the Veteran clearly suffered from anxiety, depression, and PTSD brought on by his service in Vietnam.

During the Veteran's July 2012 hearing, the Veteran indicated that the problems with nerves and stress stemming from his Vietnam experiences culminated in a panic attack while teaching in 1999.  

In an August 2012 statement, Dr. H. reported that the Veteran's memories, flashbacks, and other symptoms affected his teaching and forced him into disability retirement.  

The Board notes that there is conflicting evidence of record as to whether the Veteran's panic disorder and symptoms of anxiety and panic attacks are related to service and his service-connected PTSD.  

While the VA examiner indicated that the Veteran had separately diagnosed panic disorder that was not related to service but rather to his teaching experiences, Dr. T. indicated that the Veteran's psychiatric symptoms were inter-related and all stemmed from his traumatic experiences in Vietnam.  The treatment records and the report from Dr. H. also confirm the Veteran's credible account of symptoms from his Vietnam service that were exacerbated by teaching stress and culminating in panic attacks.

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current panic disorder as likely as not had its clinical onset during the Veteran period of active service that included duty in the Republic of Vietnam under combat conditions. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for the panic disorder is warranted.



ORDER

Service connection for panic disorder is granted.


REMAND

After reviewing the Veteran's claims file, the Board finds that additional RO action on the claim for increased initial rating for the service-connected PTSD is warranted.

The record reflects that the Veteran was last afforded a VA examination to evaluate his service-connected PTSD in April 2009.  

During the recent hearing, he also testified about feeling that the examiner did not adequately consider or address his psychiatric symptomatology

Under these circumstances, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

As regards the claim for a TDIU rating, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the Veteran specifically indicated during the July 2012 hearing that he was unable to work due to his psychiatric disability.  He indicated that he was medically retired from teaching due to symptoms such as anxiety and depression, and had submitted a January 2000 medical evaluation indicating that he was found to be incapacitated for the performance of duty as a teacher, as well as a number of other private medical statements expressing that the Veteran is totally disabled due to psychiatric impairment.  

Therefore, the RO should develop a claim for TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, the Board notes that there are outstanding records that should be obtained.  

During the Board hearing, the Veteran indicated that he is in receipt of SSA disability benefits.  

However, the records pertaining to this determination and any associated medical records are not associated with the claims file. While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities

In addition, the record reflects that the Veteran receives treatment at the Cincinnati VA Medical Center (VAMC). While records through February 2010 are associated with the claims file, any records referable to more recent treatment should be obtained. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, during the July 2012 hearing, the Veteran reported that he received private treatment with Dr. T. and his pastoral counselor, Dr. H.  While statements from each of these physicians are associated with the claims file, treatment records may be available.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to obtain from the VAMC copies of all outstanding pertinent records of evaluation and/or treatment of the Veteran, since February 2010. The RO should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO also should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

3.  The RO should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for psychiatric disorder, to specifically include records from Dr. T and Dr. H.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records. 

If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

4.  Then, the RO should have the Veteran scheduled for a VA psychiatric examination to determine the current severity, of the service-connected PTSD with major depressive disorder and panic disorder. 

The claims folder must be made available for the examiner to review. All indicated studies should be performed, and all findings should be reported in detail. The examiner should set forth the complete rationale for any conclusions reached. 

Specifically, the examiner should assign a GAF score and the examination report should identify the manifestations of the service-connected disability throughout the entire appeal period.  

The examiner is also asked to address the impact of the Veteran's psychiatric disability on his ability to work.

Any opinion expressed by the examiner should be accompanied by a rationale.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals


Department of Veterans Affairs


